Citation Nr: 0731494	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-40 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1956 to November 
1976.  He died in August 1989, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 regional office (RO) 
rating decision which denied the appellant's claim for 
pension benefits at a rate based on the need for regular aid 
and attendance (she is already in receipt of special monthly 
pension based on housebound status).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since November 1994, the appellant has been in receipt of 
special monthly pension based on housebound status.  
Currently, she claims that she is need of regular aid and 
attendance.  In order to establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the claimant must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person. 38 U.S.C.A. § 
1502, 1541; 38 C.F.R. § 3.351(b).  

According to a statement from the appellant dated in August 
2007, she has moved to a "Life Care Center."  It appears 
that this may be a nursing home; if so, the appellant the 
appellant would be entitled to special monthly pension based 
on aid and attendance, if she is a patient in the facility on 
account of mental or physical incapacity.  Id.  If so, the 
date and circumstances of her admission must be ascertained 
as well.  

In addition, the medical evidence of record contains 
incomplete and apparently conflicting information.  An Aid 
and Attendance examination report dated in August 2004 
indicated that that the appellant was in need of daily 
skilled health care services, but also indicated that the 
appellant was able to take care of her activities of daily 
living.  A July 2004 Aid and Attendance examination only 
indicated that she needed help with shopping.  Both of these 
statements indicate that she is confined to a wheelchair, and 
cannot leave her premises without assistance, but she is 
already considered to be housebound, and is in receipt of 
death pension benefits at the housebound rate.  Unless the 
evidence from the Life Care Center is sufficient to warrant a 
grant of the benefit, it must be determined whether she is in 
need of regular aid and attendance, as distinct from being 
housebound.  To this end, the records of her treatment since 
her November 2003 total knee replacement should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Life Care Center where the 
appellant currently resides, and obtain 
information as to whether the facility is 
a nursing home, and, if so, the date of 
admission and whether the appellant is a 
patient on account of mental or physical 
incapacity.  Ask the facility to provide 
medical records of the appellant's medical 
status, in particular, records which show 
the extent to which she is mentally or 
physically incapacitated.  In addition, 
evidence of the circumstances leading to 
the appellant's admission to the facility 
should be obtained, for example, was she 
admitted from a hospital, and/or after an 
injury.

2.  If the development requested above 
does not yield evidence sufficient to 
warrant a complete grant of the benefit 
sought (i.e., special monthly pension 
based on the need for aid and attendance, 
throughout the appeal period), ask the 
appellant to identify all medical 
treatment received from November 2003 to 
the present.  Obtain all records for which 
the appellant provides sufficient 
identification and authorization.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claim for special 
monthly pension based on the need for 
regular aid and attendance.  If the 
determination is not a full grant of 
benefits sought, furnish the appellant and 
her representative with a supplemental 
statement of the case, and give them an 
opportunity to respond before returning 
the case to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



